Citation Nr: 1637912	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  08-26 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for neck strain from November 1, 2006 to December 15, 2014, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial evaluation for left upper extremity radiculopathy associated with neck strain, prior to December 15, 2014, and in excess of 20 percent from that date.  

3.  Entitlement to an initial evaluation in excess of 10 percent for left scapular bursitis.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active duty service from October 1986 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, awarded service connection for cervical spine and left shoulder disabilities, assigning a 10 percent evaluation for each of those disabilities, effective November 1, 2006.  

The Board initially denied increased evaluations for those disabilities in a July 2012 decision, which the Veteran timely appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued a Memorandum Decision, wherein the Court vacated the July 2012 Board decision and remanded the cervical spine and left shoulder disability claims back to the Board.  In November 2014, the Board remanded the claims for further development.  

In January 2015, the RO increased the Veteran's cervical spine disability rating to 20 percent disabling, effective from December 15, 2014.  In January 2015, the RO also awarded service connection for left upper extremity radiculopathy due to the Veteran's service-connected cervical spine disability, effective from December 15, 2014.  

The Veteran did not file any document with VA expressing disagreement with the January 2015 decision regarding the left upper extremity radiculopathy.  However, the radiculopathy is a manifestation of his service-connected cervical spine disability.  When the Veteran disagreed with the amount of compensation awarded for his cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected cervical spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, a regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  Although the Board did not take jurisdiction of the issue of the evaluation of the left upper extremity radiculopathy in the prior remand, the Board has jurisdiction over the matter that rating, as part of its adjudication of the rating for the service-connected cervical spine disability.  The award of the separate rating for left upper extremity radiculopathy in the January 2015 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the February 2007 rating decision on the cervical spine disability.  Thus, the issues before the Board include the initial rating for left upper extremity radiculopathy, with consideration of the period prior to the December 15, 2014 effective date assigned by the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's July 2012 decision denying increased ratings for cervical spine and left shoulder disabilities was vacated by the Court in March 2014, as the February 2010 VA examinations did not adequately address whether, and to what extent, there was additional functional loss due to pain during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2012). 

Following the Court's March 2014 order, the Board has remanded twice for additional development.  In the interim, the RO increased the rating of the neck disability and assigned a separate rating for left upper extremity radiculopathy as associated with that neck disability.  

The December 2014 VA neck examination was deemed inadequate because the examiner at that time had indicated that the Veteran had reported flare-ups of his cervical spine disability, occurring monthly and lasting 2 days, but then indicated he could not that state the extent of the functional impairment without resorting to speculation because such an assessment relies on subjective information.  

The Board remanded the claim in December 2015 for new examinations of the neck and left shoulder and any relevant treatment records since August 2012.  Unfortunately, the VA examinations are still inadequate and new examinations must be obtained.  As for outstanding treatment records, VA treatment records for the period since August 2012 were obtained, but the Veteran did not respond to a January 2016 request for information necessary to obtain non-VA treatment records.  The record had showed treatment through Tricare and possibly private providers for that period.    

The February 2016 neck examination was silent for any flare-ups and the shoulder examination included the Veteran's report that his left shoulder pain is "better" after the fusion.  The Board must evaluate the Veteran's neck and shoulder for the entire appeal period (since November 2006).  The Veteran's report that his shoulder may have improved since the cervical spine fusion is for consideration.  The examinations conducted in February 2016 are inadequate for the same reason as the prior examinations; the examiner said an opinion regarding functional limitations during flare-ups of the shoulder or neck was not feasible since this would rely on subjective data, and that therefore, the examiner would be resorting to mere speculation to render such opinion.  No response was given by the examiner in response to an inquiry as to what the range of motion and functional limitations were on flare-ups.  The Board notes that it is permissible to rely on subjective data, and doing so is not necessarily resorting to mere speculation.  The examiner could use his training to help determine whether the symptomatology reported during flare-ups seems plausible, reasonable, and/or credible, given the nature of the disability as he or she sees it, and comment to this effect.  The examiner should have obtained, reported, and commented on, as appropriate, the subjective data which he could have obtained from the Veteran.  In the context of the current claim, it would be helpful to know how much limitation of motion the Veteran has during flare-ups.  The Veteran, either with or without the examiner's help, would appear capable of providing information as to this.  The neck examiner also gave conflicting assessments of the functional impairment related to the left shoulder.  Accordingly, remand for further VA examination is being ordered.

Another examination of the left upper extremity radiculopathy should be conducted on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant treatment records.    

2.  After such development is completed, make arrangements for another VA examination to determine the severity of the Veteran's cervical spine disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should ascertain, with the Veteran's assistance via subjective data input and/or otherwise, whether, prior to December 15, 2014, at least 50 percent of the time, the Veteran had flare-ups that limited his cervical spine flexion to 15 degrees; and as to whether, prior to December 15, 2014, at least 50 percent of the time, the Veteran had flare-ups that limited his combined cervical spine range of motion to 170 degrees or less; and whether, since December 15, 2014, at least 50 percent of the time, the Veteran has had flare-ups that limit his cervical spine flexion to 15 degrees or less.  

To this end, the examiner should obtain, report, and consider the subjective data, use his training and experience to help determine whether the symptomatology reported during flare-ups seems plausible, reasonable, and credible, and comment to this effect.  

The examiner should also review the claims folder, including the private medical records of treatment which the Veteran received between 2012 and through his October 2013 C5-6 cervical spine surgery which involved generous bilateral foraminotomies at the C6 level, and which followed complaints of and some study for right upper extremity radiculopathy, including in January 2012, and render an opinion as to whether any right upper extremity radiculopathy has been present at any time since August 2006, and if so, whether it is at least as likely as not (a probability of at least 50 percent) associated with the Veteran's service-connected cervical spine disability.  

For each upper extremity for which there is radiculopathy related to the Veteran's cervical spine disability, the examiner should indicate whether the impairment shown between August 2006 and the present can best be described as involving the upper radicular group, middle radicular group, lower radicular group, or all radicular groups as contemplated by 38 C.F.R. § 4.124a, and similarly, should indicate whether the examiner feels it should be characterized as mild, moderate, or severe incomplete paralysis of such radicular group(s).  If the degree of disability is felt to have changed at any time between August 2006 and the present, such as following the Veteran's October 2013 cervical spine surgery, the examiner should indicate this and grade the degree of incomplete paralysis separately, as mild, moderate, or severe, for time periods during which separate degrees of disability are felt to be shown.  The examiner should provide detailed rationales for all opinions rendered.  This information, to the best of his or her ability, is expected of the examiner.

3.  Make arrangements for another VA examination to determine the severity of the Veteran's service-connected left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should ascertain, with the Veteran's assistance via subjective data input and/or otherwise, whether, at least 50 percent of the time, the Veteran has flare-ups that limit his left arm motion to the shoulder level; and whether, at least 50 percent of the time, he has flare-ups that limit his left arm motion to midway between the side and shoulder level.  This information, to the best of his or her ability, is expected of the VA examiner.  

4.  Thereafter, the RO should ensure that as full and complete of examination reports as possible are obtained, and if not, return any examination report which is not, to the examiner for repair, until such report is as complete as possible.  Afterwards, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the evidence shows that it is at least as likely as not that the Veteran has had a right upper extremity radiculopathy at any point in time since August 2006, such shall be rated appropriately.  The RO should also consider in the first instance the rating to be assigned for the Veteran's left upper extremity radiculopathy prior to December 15, 2014, and whether a change in the Diagnostic Code assigned is warranted in light of information obtained on remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case covering all matters addressed in this appeal and given the opportunity to respond thereto.  Everybody's participation in this effort to rate this Veteran appropriately is appreciated.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

